Name: 2009/549/EC: Commission Decision of 13Ã July 2009 nominating a public policy member of the Supervisory Board of the European Financial Reporting Advisory Group
 Type: Decision
 Subject Matter: political framework;  information and information processing;  EU institutions and European civil service;  executive power and public service;  accounting; NA;  information technology and data processing
 Date Published: 2009-07-15

 15.7.2009 EN Official Journal of the European Union L 182/63 COMMISSION DECISION of 13 July 2009 nominating a public policy member of the Supervisory Board of the European Financial Reporting Advisory Group (2009/549/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) In accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (1), an accounting technical committee should provide support and expertise to the Commission in the assessment of international accounting standards. The role of that accounting technical committee is fulfilled by the European Financial Reporting Advisory Group (EFRAG). (2) EFRAG was founded in 2001 by European organisations representing issuers, investors and the accountancy profession involved in the financial reporting process. (3) Following the reforms of EFRAGs governance structure, EFRAGs Supervisory Board includes four public policy members specifically selected on the basis of their experience in public policy making at either national or European level. In accordance with Section 3.2 of Appendix 1 to the EFRAG Statues effective from 11 June 2009, it is for the Commission to nominate those public policy members. EFRAGs Supervisory Board members are appointed by EFRAGs General Assembly. (4) After a public call for applications (2) the Commission has selected one candidate to be nominated as public policy member of EFRAGs Supervisory Board, HAS DECIDED AS FOLLOWS: Sole Article The Commission hereby nominates Mr Pedro SOLBES to be appointed as public policy member of the Supervisory Board of the European Financial Reporting Advisory Group. Done at Brussels, 13 July 2009. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 243, 11.9.2002, p. 1. (2) OJ C 74, 28.3.2009, p. 61.